DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed 04/13/2021, and is a continuation of PCT/CN2018/125798, filed 12/29/2018. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 201811290842.X, filed 10/31/2018.
As indicated, acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/31/2018. It is noted, however, that applicant has not filed a certified copy of the 201911290842.X application as required by 37 CFR 1.55.

Status of the Claims
Claims 2-4 and 14-16 are pending; claims 1 and 5-13 are canceled; claims 2-4 are amended; claims 15 and 16 are newly recited. Claims 2-4 and 14-16 are examined below. 

Withdrawn Objections/Rejections
The previous objection to the specification is withdrawn in response to Applicant’s amendments to the specification.
The previous rejection of claims under 35 U.S.C. 112(a) regarding the scope of enablement is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims on the grounds of non-statutory double patenting are withdrawn in response to the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fejgin et al., US PG Pub No. 2006/0040305A1 in view of Magnani et al., Hexokinase in human chorionic villi, Early Human Development, 11, (1985), p. 149-156, Brown et al., Expression of hexokinase II and Glut-1 in untreated human breast cancer, Nuclear Medicine and Biology, 29, (2002), p.443-453, Goetsch et al., US PG Pub No. 2005/0084906A1 and Marsden, WO99/38886.
Fejgin et al. teach non-invasive, risk free methods for prenatal diagnosis, namely by identifying fetal trophoblast cells using a combination of molecular and morphological detection (see abstract and paras [0021], [0029], see also paras [0144] and [0147], labeled antibody against a trophoblast cell expressed antigen, and para [0013], cervical specimens, or blood during early pregnancy, i.e. first trimester). Fejgin teach fetal cells such as fetal trophoblasts are known present in the maternal blood during the first trimester (para [0008]); see also Fejgin et al. teach 
Fejgin et al. differs from the claimed invention with respect to the trophoblast antigens; specifically, Fejgin et al. fails to teach identification of fetal trophoblast cells by detection of HK-2, namely by contact of HK-2 with the anti-HK2 labeled specific antibody. Further, regarding the labeled antibody, Fejgin et al. fails to specifically teach fluorescein as the label for fluorescently labeled antibody and fails to teach the identifying bound cells is by identifying cells higher than a mean plus five times of standard deviation of reference levels bound to all cells. 
Magnani et al. teach obtaining a sample containing fetal trophoblast cells and detecting hexokinases II (see detecting hexokinase I, II and III) (see abstract, and page 150, paragraph 2). At page 153, paragraph 2, Magnani teach detection of hexokinase type II (detected by chromatography, confirmed by kinetic studies). See Magnani page 155, paragraph 2, suggests enzyme determinations on chorionic villi have been proposed as a tool for prenatal diagnosis of metabolic diseases.
Brown et al. is an example in the art supporting anti-HKII antibodies are known and available to those in the art. See Brown at page 445, end of col. 1 to col. 2, teaching anti-rat HKII antibodies as antibodies that react with hexokinase II, but lack reactivity with HKI and III.

Marsden is an example teaching selecting a cutoff for an immunoassay (page 16, lines 13-21), and regarding establishing cutoff values, see Marsden teach selecting a cut-off value of corresponding to the mean plus 5 times the standard deviation (page 16, lines 19-20). See for example Marsden at page 14 (14 of 28 pages), lines 26-27, it was known in the art at the time to select assay cut-off values that can serve as a suitable value to discriminate positive from negative results. 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fejgin et al. such to substitute one of the antibodies of Fejgin (a labeled trophoblast antigen specific antibody as in Fejgin) for a labeled an anti-hexokinase 2 antibody as in Brown (put another way, to have targeted hexokinase 2 in place of the art disclosed antigens expressed at trophoblast cells) as an obvious matter to try, namely substituting the detection of one trophoblast expressed target for another. 
Specifically it would have been obvious to have tried to identify the cells using antibody binding for hexokinase 2 (i.e., to have detected hexokinase 2 as the molecular target in the method comprising the combination of molecular stain and morphological analysis) in place of the antigens disclosed by Fejgin because the art at the time similarly recognized hexokinase 2 as an enzyme present in trophoblast samples (Magnani). See as discussed above, one would have been motivated to try using hexokinase 2 because the art recognized the ability to detect the 
Further, considering both the targeted analytes of Fejgin et al. and the enzyme target analyte of Magnani were both recognized as molecular targets found in and capable of identifying, trophoblasts, and considering trophoblasts were recognized as detectable, non-invasively obtainable cells, present in maternal blood samples and in cervical samples, it would have been further obvious to have substituted one known target for the other known target analyte. One having ordinary skill in the art would have expected the substitution to have achieved a predictable result, namely to aid in the identification of the trophoblast cells in a sample containing other cells.
Further, one having ordinary skill in the art would have a reasonable expectation of success modifying as indicated in detail above because Magnani teach enzyme determinations on chorionic villi proposed as a tool for prenatal diagnosis of metabolic diseases (chorionic villi, trophoblast cell biopsy); considering the enzyme is known present and detectable in fetal trophoblast cells, one would expect success using it in combination with morphological characterization, as in the technique of Fejgin.
The combination of the cited art therefore addresses incubating a sample (such as a cervical mucus sample) obtained from a pregnant woman at the first trimester with fluorescently labeled anti-HK2 and a nucleus stain (e.g., DAPI, as such further addressing claim 14),  measuring fluorescence level and  observing morphology of nuclei, and identifying cells that are bound the labeled antibody and that do not have round or elliptical nuclei (identifying, based on 
Additionally, it would have been prima facie obvious to one having ordinary skill to have performed the immunolabeling as taught by the combination of the cited art with fluorescein labeled antibody (to have relied on fluorescein as the fluorescent label) as an obvious matter of applying a known technique to a known method. In particular, the prior art taught the base method as discussed in detail above, namely the base method of relying on fluorescent labeled antibody for detection. Further the prior art taught a finite list of suitable, art recognized and relied upon fluorescent labels for antibody binding conjugates. It would have been obvious to one having ordinary skill to have relied on the art recognized label fluorescein, for its known and recognized intended purpose, namely as a label for an antibody for detection of a target. Further, one having ordinary skill would have a reasonable expectation of success, considering fluorescein is successfully used for this purpose as shown by the cited art (Goetsch et al.).
Additionally, considering Goetsch teach a finite list of especially suitable examples, the ordinarily skilled artisan could have pursued the known potential labels with a reasonable expectation of success.
Similarly, it would have been obvious to have identified cells as positive for immunolabeling by identifying those cells exhibiting a higher than a mean plus five times of standard deviation of reference levels because this was an art recognized technique for distinguishing positive from negative immunoassay results. In particular, based on the prior art, it was known to select an assay cut-off value that can serve as a suitable value to discriminate positive from negative results, further higher than a mean plus five times of standard deviation compared to reference levels was recognized as a suitable level for indicating a positive result 
 Regarding claim 3, see as indicated above Fejgin et al. teach those of ordinary skill recognized the ability to identify trophoblast cells non-invasively (e.g., cervical specimens, or blood during early pregnancy, i.e. first trimester) (See also para [0013]). Regarding cervical specimens, see at para [0137] Fejgin further teach regarding obtaining cervical specimen (a cervical mucus sample), obtaining said sample using the cytobrush method, concentrating the cells on a microscope slide (cytospin).
Regarding claim 4, Fejgin teach for example, fluorescently labeled antibody (see para [0147]); as such the combination of the cited art as set forth above addresses the presently claimed limitations as 4, namely a fluorescently labeled anti-HK2 antibody. 
Regarding claim 15, claim 15 recites the method “having an identification accuracy in the range of from 70% to 85%”. This limitation reads as a natural conclusion which follows from the steps as recited at claim 2 (claim 15 depends from claim 2). The combination of the cited art is teaching the same active method steps and reagents (see the detailed analysis above, the combination of the art as indicated above results in a method consistent with that which is claimed). As a result, and absent evidence that the claimed accuracy is the result of another 
Regarding claim 16, Fejgin et al. teach obtaining a trophoblast containing sample from a pregnant woman at 6-15 weeks of gestation (see for example para [0311], see also para [0139] teaching trophoblast containing samples should be obtainable until about 13-15 weeks gestation according to previous publications). In the case where the claimed range “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05). In the present case, it was recognized that 6-15 weeks gestation was a time period where samples exhibited shed trophoblast cells; therefore it would have been obvious to have arrived at the claimed sampling period of 6-8 weeks considering this recited range lies completely within the period of time disclosed by Fejgin as recognized as a time when cells were known to be present, and even further since this is well before the upper limit of detection (i.e. the end point of 13-15 weeks, as taught by Fejgin). Further, one having ordinary skill in the art would have a reasonable expectation of success arriving at the claimed sample period because Fejgin recognized that those having ordinary skill in the art at the time recognized the period of 6-15 weeks as a suitable time frame for obtaining trophoblast containing cells. 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive for the following reasons:

Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 6-9), Applicant argues that Fejgin is teaching cell samples obtained from the cervix or uterus, and as such is not teaching samples from cervical mucus or peripheral blood. However, this argument is not persuasive, a cervical sample would include cervical mucus. See in particular Fejgin is not teaching a tissue sample, rather para [0025] which supports that the samples are not tissue samples, rather samples are obtained by way of aspiration, cytobrush, cotton wool swab, endocervical lavage and intrauterine lavage. See also para [0136] of Fejgin describing sample obtained using mucus aspiration. It is understood from the disclosure of Fejgin that their invention encompasses assay on samples that are cervical mucus samples. 
Applicant further argues that it would not have been obvious to have combined Fejgin with Magnani (remarks pages 6-7), Applicant argues that the morphological criteria disclosed in Fejgin have to be combined with the specific types of trophoblast cells from tissues when used in pregnancy diagnosis (referring to Fejgin claims 17-23). That Fejgin does not teach the biomarker HK-2, so the skilled artisan referring to Magnani cannot determine that the morphological criteria of Fejgin can be combined with the types of trophoblasts cells identified by HK-2 for pregnancy diagnosis. 
This argument is not persuasive because Fejgin et al. is substantially similar to the method presently claimed, the reference teaching non-invasive, risk free methods for prenatal diagnosis, namely by identifying fetal trophoblast cells using a combination of molecular and morphological detection, the primary difference in Fejgin being that Fejgin teaches a different 
It is further noted that “pregnancy diagnosis” as argued (i.e., that the art cannot be combined for pregnancy diagnosis) is a limitation not recited in the present claims. Rather, in the pending claims, the preamble recites the intended use of the claimed method is for “identifying fetal trophoblast cells” not pregnancy diagnosis as argued. 
Applicant further argues that Magnani teach trophoblast containing cell sample obtained from chorionic villi tissue, Applicant argues that to the skilled person it is known that trophoblast cells in the tissue are extremely different from the free trophoblast cells that fall off from the tissue and enter the mucus or blood. Applicant argues that the trophoblast cells that fall off/come from the tissue become separate free trophoblast cells which are subjected to numerous changes (changes in morphology and protein expression) with microenvironmental variations surrounding cells. Applicant argues the trophoblast cells in chorionic villi are classified into different types comprising cytotrophoblast, syncytiotrophoblasts, and evtravillous trophoblast; that different types express different proteins (remarks page 7). Applicant provides a table at remarks page 7 showing proteins expressed by trophoblasts in tissue versus free trophoblast cells.
However, Applicant has not provided evidence that supports this argument that the cells of Magnani are different from free trophoblasts based on protein expression. Also it is not clear 
Additionally, Applicant’s remarks at page 8 appear to support this position (the position taken in response to the above remarks), see Applicant remarks that it is unknown how the trophoblast cells fall off from the tissues and how the exfoliated cells migrate to the cervix or blood, Applicant indicates that it is not known whether free trophoblast cells in cervical mucus or peripheral blood express HK-2. However, these arguments are not persuasive that it would not have been obvious to have tried to rely on HK-2 to detect fetal trophoblast cells, given that HK-2 was recognized as an enzyme marker present in these trophoblast cells and suggested for prenatal diagnostics. For the reasons as discussed in the rejection set forth previously and above, it is maintained that it would have been obvious to modified Fejgin with Magnani, one having ordinary skill would have been motivated to have tried the marker HK2 based on the cited prior art (thereby addressing remarks pages 7-8). As indicated, the arguments above, that proteins such 
Applicant further argues Brown does not remedy the deficiencies as asserted above (regarding Fejgin in view of Magnani), however, see the response to said arguments detail above. Brown is merely an example in the art supporting anti-HKII antibodies are known and available to those in the art at the time, and as such supports the analyses that it would have been obvious to have modified the antibodies of Fejgin to instead rely on antibodies that bind HK-2. 
The rejection of claims on the grounds of non-statutory double patenting over 17/103,190 is withdrawn in response to Applicant’s amendments to the claims. 
For the reasons as discussed in detail above, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641